EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in telephonic voicemail with Frank Gao (Reg. No. 62,565) on August 13, 2021.
The application has been amended as follows:

Claim 1. (Currently Amended)	A vascular imaging apparatus, comprising:
a light source device,
an image acquisition device,
a projection device, and
an image processor,
wherein the light source device is configured to emit visible light and infrared light to a body portion to be tested in a time-sharing manner;
wherein the image acquisition device is configured to receive the visible light reflected by the body portion to be tested to acquire a visible image, receive the infrared light reflected by the body portion to be tested to acquire an infrared image, and transmit the infrared image and the visible image to the image processor;
wherein the image processor is configured to receive the infrared image and the visible image, and perform image processing on the infrared image and the visible image, to acquire a vascular enhancement image of the body portion to be tested, and the image processor is further configured to transmit the vascular enhancement image to the projection device; [[and]]
wherein the projection device is configured to receive the vascular enhancement image and project the vascular enhancement image onto the body portion to be tested[[.]];
wherein the image processing performed by the image processor to acquire the vascular enhancement image comprises:
performing vascular recognition processing on the visible image and the infrared image, to respectively acquire a first vascular region and a first non-vascular region in the infrared image, a second vascular region and a second non-vascular region in the visible image,
calculating a ratio of an average light intensity value of the first non-vascular region in the infrared image to an average light intensity value of the second non-vascular region in the visible image, and
calculating a product of a light intensity value of the visible image and the ratio, and perform different processing on a light intensity value of the infrared image and the product, to acquire the vascular enhancement image.


Claim 2. (CANCELLED).


Claim 3. (Currently Amended) The vascular imaging apparatus according to claim [[2]] 1, wherein the vascular recognition processing comprises a multi-scale Hessian matrix method.


Claim 14. (Currently Amended)	A vascular imaging method, comprising:
time-divisionally using infrared light and visible light to illuminate a body portion to be tested;
acquiring an infrared image and a visible image of the body portion to be tested;
performing image processing on the infrared image and the visible image, to acquire a vascular enhancement image of the body portion to be tested; and
projecting the vascular enhancement image to the body portion to be tested[[.]] ;
wherein performing image processing to acquire a vascular enhancement image comprises:
performing vascular recognition processing on the visible image and the infrared image;
calculating a ratio of an average light intensity value of a first non-vascular region in the infrared image to an average light intensity value of a second non-vascular region in the visible image; and
calculating a product of a light intensity value of the visible image and the ratio, and performing difference processing on a light intensity value of the infrared image and the product.


Claim 15. (CANCELLED).


Claim 16. (Currently Amended) The vascular imaging method according to claim [[15]] 14, wherein the vascular recognition processing comprises a multi-scale Hessian matrix method.


Claim 20. (CANCELLED).


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach a vascular imaging system and method in which a vascular enhancement image is calculated by the specific image processing steps currently amended into the independent claims.  Particularly, the calculation of a ratio of an average light intensity value of a non-vascular region of the infrared image to an average light intensity value of a non-vascular region of the visible light image, and then calculating a product of a light intensity value of the visible image and the ratio, followed by difference processing on a light intensity value of the infrared image and the product, to thereby produce the vascular enhancement image.

The accompanying PTO-892, or Notice of References Cited, listed numerous patent documents.  While all of these relate to the subject matter of localization of blood vessels, the following are highlighted as being closely related to the claimed invention, but lacking the above noted deficiencies of the prior art:

PGPUB 2008/0027317, to Wood et al.
Wood teaches a scanned laser vein contrast enhancer.  Numerous other patent documents by this assignee, Accuvein, teach this same subject matter.  Within this PGPUB, a particular embodiment is described as follows (see paragraphs 140-143):
Measuring Topology with an Additional Laser 
[0140] In the prior descriptions, a simplified model of the reflection of the laser light was presented. In fact, there are varying degrees of absorption of light from all of the structures illuminated including the skin, the blood vessels and other surface and subsurface structures of the body. Additionally, since the body is a three dimensional structure, the range to the point on the surface being scanned varies in real time as the imaging point is scanned. For example, the curved shape of the arm would result in less returned reflection towards the edge of the arm as that surface curves away from the scanning device. The result is that these variable reflections off of these body structures add signals that must be filtered out to accurately detect the vein structure. Furthermore, as the beam sweeps across the body, when the beam is at the center point of its sweep, the reflected light received at the photo detector is greater than when the angle of the beam is at its maximum deflection and therefore more light is reflected away from the photo detector. 

[0141] There many techniques that can be used to eliminate or cancel out these undesirable signals. 

[0142] The reflected signal received by the infrared photo detector is representative of both the veins and the surface topology of the patient's body. Put another way, the surface of the patient affects the reflected infrared signal. This is not desirable in that in most applications the user is only interested in the veins of the patient and not the surface topology. It has been observed that the short wavelength light such as blue and ultraviolet are reflected by the skin and is mainly representative of the surface topology of the patient and has no vein information contained therein. By utilizing a second coaxial laser light source at a short but visible wavelength and a second photo detector subsystem for receiving the short wavelength light reflected signal, the short wavelength light signal (which contains information about the topology of the skin) can be subtracted from the infrared signal (topology+veins) yielding a signal that is solely the veins (topology+veins-topology=veins). This works in that since the beams are coaxial, they will be affected by the topology of the target area symmetrically. 

[0143] This approach is particularly useful in a system that does not have a microcomputer for storing a complete image and for performing image processing on that image to enhance the veins (and reject all other types of signals) but also has benefit to a stored image system.


PGPUB 2014/0187966, to Thierman
Thierman teaches the detection and display of measured subsurface data onto a surface.  As illustrated in Figure 1, an imaging laser and a display laser are both used to image and project the acquired image back onto the patient’s arm.  As described in paragraph 34, “In addition to that described previously, the present system can be used to accomplish pulse oximetry and improve the system's signal to noise ratio and eliminate or reduce background signals from the detected absorption signal. The 

US Patent No. 8,494,616, to Zeman (also PGPUB 2007/0158569)
Inventor Herbert Zeman holds multiple patents and PGPUBs related to imaging and projecting images back onto objects, including for imaging vasculature as well as non-vasculature objects (e.g., US Patent No. 5,969,754)
.  In this cited document, Zeman describes the following in paragraph 70 of the PGPUB:
FIGS. 2A through 6G show images taken in RANGE A and RANGE B and their weighted difference or ratio. FIGS. 2A through 2C show images of the left palm of a 62 year old male. FIG. 2A is 500-600 nanometers circularly polarized. FIG. 2B is 850-900 nanometers circularly polarized and FIG. 2C is the weighted difference image between FIGS. 2A and 2B. In the green, represented by FIG. 2A, the veins are not visible but the skin creases are clearly visible. In the near infrared, shown in FIG. 2B, both the creases and the veins are visible. In the weighted difference image, FIG. 2C, the creases are significantly suppressed because they are subtracted out with the weighted difference image. However, the skin structure made visible in the green FIG. 2A, shows up in the difference image FIG. 2C making it slightly less clearer than the original infrared image. This is why, in the preferred embodiment of the invention, the image to be subtracted which shows creases to be subtracted out, is not green but instead in RANGE B, 1100-1700 nanometers. The skin structure is significantly suppressed in RANGE B where it is clearly visible in the visible light image.

US Patent No. 4,817,622, to Pennypacker et al.
Pennypacker teaches an infrared imager for viewing subcutaneous location of vascular structure and methods of use (see Title).  Pennypacker teaches the following at column 5, lines 9-22:
[I]mage enhancement can be provided by a crispener circuit or differentiator circuit which could be tuned to enhance areas differing in brightness. Thus, tuning of the image produced can result in resolution displaying the desired vascular structure. 
Likewise, illumination of the subject by infrared light of differing wavelengths with subtraction of the brightness signal resulting from illumination at one wavelength from the signal produced by illumination at the other wavelength can occur. Alternately, and by using by light of differing wavelengths, the ratios of brightness between the two wavelengths at each point in the picture can be compared and displayed on the monitor.

US PGPUB No. 2009/0245601, to Cohen et al.
Cohen teaches systems and methods for locating blood vessels.  Cohen teaches the following in paragraph 21: “With the two images, an image processing device of the present disclosure subtracts one image from the other to obtain a differential image, which tends to highlight the location of the blood vessels and substantially eliminate the image of the skin and tissues. This differential image is then enhanced to make the image even more distinctive… After enhancement of the differential image, the enhanced image is added to the original image captured under regular or visible light.”  Paragraph 37 teaches that “Image processing module 52 includes a visible image filtering module 54, a near IR image filtering module 56, an image subtraction module 58, an image enhancement module 60, and a mixing module 62.”

US PGPUB 2012/0071765, to Chinnock
Chinnock teaches “One subset of images is acquired with visible wavelength illumination while a second subset of images is collected using narrowband illumination, typically in the near infrared. Computer processing system 200 generates one or more highlighting image representations (HIR) from the narrowband image subset, which representations highlight tissue elements of particular importance to the operator. These HIRs are combined with the visible wavelength image subsets so as to highlight the tissues elements of particular importance within the visible images of the tissue region” (see paragraph 41). “A common HIR is created by digitally "tracing" over the qualified edges to form constant luminance, monochromatic lines that distinctly outline the underlying vasculature. This "tracing" operation is applied at step 435 of the exemplary see paragraph 70).  In one embodiment, “the ratios of luminance values (frame 1 divided by frame 2, and frame 2 divided by frame 1) may be used rather than frame subtraction to distinguish veins from arteries” (see paragraph 92).

US PGPUB 2018/0005085, to Kakileti
Kakileti teaches blood vessel extraction in two-dimensional thermography (see Title).  Kakileti teaches automatic extraction of blood vessels (see paragraph 57), in which an “algorithm extracts the blood vessels correctly even in presence of hotspots and non-uniform heat in images by considering intensity and shape based descriptors. The present algorithm uses matched filter response of a vertically shifted Gaussian as an enhancement technique followed by a vesselness criterion defined by us to extract the vessel like structures based on their shape from the Eigen values of Hessian Matrix. We use morphological extraction of vessels to detect the pixels based on their intensity relative to the surroundings. The pixels that are detected in both cases are considered as vessel pixels. This kind of approach might pick edges of tumor/hotspot as vessel pixels in some cases of thermo-graphic images due to irregular diffusion of heat in breast region. To avoid that, we used right and left Gaussians for calculating matched filter response separately to extract the valid blood vessel pixels which would be discussed in the algorithm.”

Non-Patent Literature to Nishidate, titled “Topographic imaging of veins using reflectance images at isosbestic wavelengths”
This articles teaches a topographic imaging method for the depth of a local blood region in skin tissue using diffuse reflectance images at two isosbestic wavelength of hemoglobin (420 and 585 nm)” (see second paragraph of 1. Introduction).  The method includes obtaining an optical density OD, and a ratio of optical densities at the two wavelengths is expressed as a function of the depth of the local blood region (see first four lines in right column on page 2145).  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M KISH whose telephone number is (571)272-5554.  The examiner can normally be reached on M-F 10:30a - 6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES M KISH/Primary Examiner, Art Unit 3799